Dorsey, O. J.,
delivered the opinion of this court.
Two bills of exceptions were taken by the appellant on the trial' in the court below; the isolated question raised by the first of which was, whether the paper purporting to bé the certified copy of the letters of administration, granted to the appellees' by the orphans court of Washington county, District of Columbia, was admissible in evidence to the jury, without its being first proved, that the seal attached‘to said paper, was the seal of the said' orphans court.-
By the act of the General Assembly of Maryland, passed at December session 1813, ch. 165, persons to whom letters testamentary or of administration were granted in the District of Columbia, were authorised “to maintain any suit or action, and-to prosecute and recover any claim in this State, in the same manner as if the letters testamentary or of administration had been granted to such person or persons by the proper authority in this State; and the letters testamentary or of administration, or a copy thereof, -certified under the seal of thé authority granting the same, shall be sufficient evidence to-prove the granting thereof, and that the person or persons,- as-the case may be, hath or have administration.”
The orphans court of Washington county, in- the' District of Columbia, being created under a public statute, aii act of the Gongress of the United States, it was perfectly competent for any judicial tribunal of Maryland, before which *81any suit might be prosecuted, in virtue of the above mentioned net of Assembly, judicially to recognise the seal of the said court, without requiring or receiving any proof of its genuineness or identity, other than that afforded by the inspection thereof. See 1 Greenleaf’s Ev., sec. 503. In respect to the proof of their authority, it was the design of the act of 1813, to place executors and administrators, commissioned in the District of Columbia, in precisely the same condition with those possessing like authority under the orphans courts of the several counties of this State. With equal reason, with that relied on by the appellant in this bill of exceptions, might it be insisted, that the courts of law of this State, could not receive in evidence any certified copy of the proceedings of an orphans court of this State, until other evidence of the genuineness of its seal had been offered, than that afforded by the court’s inspection of fire seal itself.
The only question raised by the second bill of exceptions, was, whether declarations of one of the administrators of the intestate, made after her decease, but before the granting of letters of administration on her estate, were evidence against the appellees in the trial of this cause? The inadmissibility of such testimony had been, so recently adjudicated by this court, in the case of Dent’s administratrix vs. Dent, reported in 3 Gill’s Rep., 482, that we felt disposed to regard the point as one no longer open for discussion. But it is insisted on behalf of the appellant, that the decision in the case of Dent vs. Dent, is opposed to that made by this court, in the case of Davis vs. Calvert, et al., 5 Gill & John., 269; and has a further discriminating circumstance in it, viz., that at the time of the declarations made by Webster, the administrator, he was the husband of one of the daughters, and distributees of the intes tate. The latter circumstance gives no additional sanction to the testimony, as it surely could not be contended, that the declarations or admissions made by a distributee, either before or after the granting of letters of administration, are competent testimony against the administrator. The ruinous consequences resulting to creditors and others interested in the intestate’s estate, by the admission of such, testimony, would, on a mo *82merit’s reflection, readily present themselves to the mind of any one at all familiar with such'subjects.
It is a mistake to suppose there is any contradiction or inconsistency in the opinions of’this court, in the cases of Dent and Dent, and Davis and Calvert, et al. In the latter case, where such declarations were admitted, no letters testamentary or of administration had been granted, and the person against whom his declarations were received, appeared upon the record' in the trial of the cause, in precisely the same character in which he had stood at the time the declarations were made by him. There is consequently no analogy between the two cases.
Concurring with the county court in its decisions in both-bills of exceptions, its judgment is affirmed.
JUDGMENT AFFIRMED.